Name: Commission Regulation (EEC) No 2492/91 of 16 August 1991 amending Regulation (EEC) No 2437/91 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 231 /4 Official Journal of the European Communities 20 . 8 . 91 COMMISSION REGULATION (EEC) No 2492/91 of 16 August 1991 amending Regulation (EEC) No 2437/91 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 2437/91 (3) issued an invitation to tender for the supply, as food aid, of skimmed-milk powder for Pakistan ; Whereas, as the result of an error, some of the conditions laid down in the Annex of that Regulation should be corrected, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2437/91 , the invitation to tender relative to Lot C is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7 . 1990, p. 6. 0 OJ No L 222, 10 . 8 . 1991 , p . 27 . 20 . 8 . 91 Official Journal of the European Communities No L 231 /5 ANNEX 1 . Operation No : 1439/90 (') 2. Programme : 1989 3 . Recipient : Pakistan 4. Representative of the recipient (2) : Dr M. N. A. Ansari, Assistant Project Director, WFPK, Ministry of Health, Special Education and Social Welfare, Block 47, Pakistan Secretariat, Karachi 5 . Place or country of destination : Pakistan 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (') : see OJ No C 114, 29 . 4. 1991 , p . 3 , (under B.l ) 8 . Total quantity : 200 tonnes 9 . Number of lots : one 10 . Packaging and marking : see OJ No C 114, 29 . 4. 1991 (under I.B.2, I.B.3 and I.A.2.2) 25 kgO markings in English (in letters at least 2,5 cm high) 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 1 2. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing : Ministry of Food and Agriculture godown, Karachi port, Pakistan 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16  27. 9 . 1991 18 . Deadline for the supply : 24. 10 . 1991 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 26. 8 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9 . 9 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  10 . 10 . 1991 (c) deadline for the supply : 7. 11 . 1991 21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 23. 9 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  23 . 10 . 1991 (c) deadline for the supply : 21 . 11 . 1991 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 26 . 7 . 1991 , fixed by Commission Regulation (EEC) No 2221 /91 (OJ No L 203 , 26 . 7 . 1991 , p. 69)